DETAILED ACTION
This office action is in response to amendment filed on 12/27/2021. This action is made Final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/27/2021 has been entered. Claims 1 – 3, 6 – 13, 17 – 25 remain pending in the application. Applicant’s amendment to the claims have overcome each and every claim objection previously set forth in the Non-Final Office Action mailed on 09/27/2021. Previous 112(b) rejections and 101 rejection have been withdrawn in view of Applicant’s amendment.

	
Response to Arguments
Applicant’s arguments with respect to the 103 rejection of claim 1 has been considered but are moot in view of new ground of rejection necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7, 17, 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 7 recites “wherein the adjusting the selected trajectory further comprises adjusting the selected trajectory based on a predicted change to a level of equilibrium and a trajectory of a second object predicted to contact the object, in response to the predicted change to the trajectory of the another object.” There is insufficient antecedent basis for the limitation “the object” because it is unclear if “the object” refers to “the another object” or “the second object.” In addition, the limitation “adjusting the selected trajectory based on a predicted change to a level of equilibrium” also renders to be unclear. Interpreting this claim limitation in light of Par. [0048] in the specification, Examiner would interpret that the adjusting the selected trajectory is based on a predicted change in a level of equilibrium of the host vehicle in a case the host vehicle got hit by an object and the adjusting the selected trajectory is also based on the trajectory of a second object that might be in contact with the host vehicle.
Claim 17 recites limitations for a method that are similar to the limitations of claim 7. Therefore, claim 17 is rejected under 112b rejection from the same reason as described in claim 7 above.  
Claim 24 recites “wherein the predicted change is based on historical data of previous changes, and the updating of the machine learning model comprises determining a weight based on degrees of similarity between previous weather conditions and traffic conditions corresponding to the historical data and current weather conditions and traffic conditions and applying a weighted change based on a weighted average of the predicted change and the actual change, the weighted average being based on the determined weight.” There is lack of antecedent basis for the limitation “the predicted change” and “the actual change.” It is unclear whether “the predicted change” and “the actual change” recited in claim 24 refer to “a predicted change to the predicted trajectory of the another object” and “an actual change to the trajectory of the 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 8 - 9, 11, 18 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (Publication No. US 20180349713 A1; hereafter Jiang) in view of Li et al. (Publication No. US 20180374359 A; hereafter Li) in further view of Turner et al. (Publication No. US 20200292346 A1; hereafter Turner).
Regarding to claim 1, Jiang teaches A system of an autonomous or semi-autonomous vehicle comprising: 
	one or more sensors; (Fig. 1, “sensor system 114”)
	one or more processors; ([Par. 0023], “Decision system 110 includes the necessary hardware (e.g., processor(s), memory, storage) and software (e.g., operating system, planning and routing programs) to receive information from sensor system 114”) and 
	a memory storing instructions that, when executed by the one or more processors ([Par. 0023], “Decision system 110 includes the necessary hardware (e.g., processor(s), memory, storage) and software (e.g., operating system, planning and routing programs) to receive information from sensor system 114”), causes the system to perform, without intervention from a human: 
		selecting a trajectory from potential trajectories along a route to be travelled by the vehicle; 
([Par. 0036], “The planning module 304 may include route selection 308 and trajectory generation 309. As described, route selection 308 may include driving the vehicle from a first point to a second point of a route or path. This route or path, however, may be updated to maneuver around an obstruction”; 

[Par. 0045], “In 601, the system may provide autonomous driving control for the vehicle using a first route plan based on a first set of driving rules (e.g. rules 32). In one embodiment, the driving control may be provided by a decision system”

Where this is interpreted as the autonomous driving control selects the “first route plan” based on a set of driving rules (such as traffic rules or route rules or speed limit) to guide the vehicle to travel from a first point to a second point of a path. The “first route plan” reads on the “selected trajectory”)

		predicting a trajectory of another object along the route; ([Par. 0047], “In 603, in response to recognizing the driving obstruction, the system may detect a traffic flow pattern of one or more vehicles. In one embodiment, detecting the traffic flow pattern may include detecting one or more vehicles maneuvering in response to the driving obstruction, and determining a speed and direction of the one or more vehicles”)
		adjusting the selected trajectory based on a predicted change, in response to adjusting the selected trajectory, to the predicted trajectory of the another object, the predicted change to the predicted trajectory of the another object being stored in a model; 
([Par. 0048], “In 604, the system may determine a second route plan based on the detected traffic flow pattern (e.g. traffic flow pattern 403). Determining the second route plan may include determining a trajectory (e.g. trajectory 502) for the vehicle to follow as a maneuver in response to the driving obstruction. For example, the determined trajectory may be based on the speed and direction of the other vehicles.

[0049] In 605, the system may update the first route plan with the second route plan to continue providing the autonomous driving control for the vehicle. Updating the first route plan with the second route plan may include overriding the first set of driving rules with a second set of driving rules (e.g. obstruction circumvention rules 321). For example, the first set of driving rules may include one or more driving lane rules and the second set of rules may override the one or more driving lane rules.

Where this is interpreted as the system could determine a second route plan based on a predicted change in speed and direction of the other vehicles, and update the first route plan based on the second route plan. The “traffic flow pattern” reads on the “model of predicted trajectory of another object”

	Jiang teaches to select and adjust the selected trajectory based on the predicted change of the trajectories of the another vehicle as described above, but does not explicitly disclose to determining an actual change, in response to adjusting the selected trajectory, to a trajectory of the another object, based on a difference between the predicted trajectory of the another object and an actual trajectory of the another object in response to an interaction between the vehicle and the another object; storing the predicted change to the predicted trajectory of the another object in a machine learning model; updating the machine learning model based on the determined actual change to the trajectory of the another object; selecting a future trajectory based on the updated machine learning model.



	However, Li teaches determining an actual change, in response to adjusting the selected trajectory, to a trajectory of the another object, based on a difference between the predicted trajectory of the another object and an actual trajectory of the another object in response to an interaction between the vehicle and the another object; ([Par. 0025], “The model can learn based on the predicted features in view of the corresponding features to produce a similarity score. The similarity score represents the difference or similarity between a trajectory represented by the predicted features and an actual trajectory represented by the actual features. A similarity score closer to a first predetermined value (e.g., 1) indicates that the predicted trajectory is similar to the corresponding actual trajectory. A similarity score closer to a second predetermined value (e.g., −1) indicates that the predicted trajectory is dissimilar to the corresponding actual trajectory” wherein the “similarity score” represents a weight of the similarity between a predicted change and an actual change of a trajectory of an object, and it is equivalent to the “actual change”)

storing the predicted change to the predicted trajectory of the another object in a machine learning model; ([Par. 0052], “Data collector 307 may further collect predicted trajectories from prediction module 303 and store the predicted trajectories in persistent storage device 352 as part of predicted trajectories 314. Actual trajectories 313 and predicted trajectories 314can be utilized to train a DNN model, such as DNN models 315 (also referred to as prediction evaluation models), to evaluate the performance of prediction module 303, for example, by optional prediction evaluation module or system 308, which may be implemented as part of prediction evaluator 125 of FIG. 1. Alternatively, actual trajectories 313 and predicted trajectories 314 can be centralized processed to train the DNN models by a data analytics system such as data analytics system 103.” This is interpreted as the predicted trajectory of the object is stored in a DNN model and will be continuously updated and evaluated to improve accuracy of the trained model.)

updating the model based on the determined actual change to the trajectory of the another object; 

[Par. 0052], “Data collector 307 may further collect predicted trajectories from prediction module 303 and store the predicted trajectories in persistent storage device 352 as part of predicted trajectories 314. Actual trajectories 313 and predicted trajectories 314can be utilized to train a DNN model, such as DNN models 315 (also referred to as prediction evaluation models), to evaluate the performance of prediction module 303, for example, by optional prediction evaluation module or system 308, which may be implemented as part of prediction evaluator 125 of FIG. 1. Alternatively, actual trajectories 313 and predicted trajectories 314 can be centralized processed to train the DNN models by a data analytics system such as data analytics system 103”

[Par. 0024], “For example, a similarity score closer to 1 indicates that the predicted trajectory is more likely close to the actual trajectory the corresponding object likely moves in the near future, which implies that the predicted method accurately predicts the potential movement of the object. Otherwise if the similarity score is closer to −1, it indicates that the actual trajectory deviates from the predicted trajectory, which implies that the predicted method may needs an improvement or modification. By using a DNN model to systematically generate a similarity score as an evaluation score, the predicted method for predicting trajectories of objects can be systematically evaluated. As a result, the predicted method or methods can be fine-tuned and improved based on the evaluation scores” 

Note: the “similarity score” is equivalent to the “actual change”

selecting a future trajectory based on the updated machine learning model. ([Par. 0047], “Based on a decision for each of the objects perceived, planning module 305 plans a path or route for the autonomous vehicle, as well as driving parameters (e.g., distance, speed, and/or turning angle). That is, for a given object, decision module 304 decides what to do with the object, while planning module 305 determines how to do it. For example, for a given object, decision module 304may decide to pass the object, while planning module 305 may determine whether to pass on the left side or right side of the object. Planning and control data is generated by planning module 305including information describing how vehicle 300 would move in a next moving cycle (e.g., next route/path segment).” Wherein the process of predicting trajectories of the object is trained using the DNN model as described above. The planning module plans a travel path based on the predicted trajectories of the object.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Jiang to incorporate the teaching of Li. The modification would have been obvious because by updating the model based on the predicted trajectory and the corresponding actual trajectory of the object, it allows the DNN model or models can be trained more accurately. (Li, [Par. 0025], “Using a large amount of predicted trajectories and corresponding actual trajectories, the DNN model or models can be trained more accurately.”).

	The combination of Jiang and Li to adjust the selected traveling route based on the predicted change to trajectory of the another object as described above, but does not explicitly disclose to adjust the selected trajectory based on traffic density and lighting conditions. 

	However, Turner teaches to adjust the selected trajectory based on traffic density and lighting conditions. ([Par. 0023], “when initially generating the route(s), an apartment building may be determined to include only one delivery stop or point while, in actuality, each apartment has its own delivery stop or point. Alternatively, the initial generated route(s) may not account for traffic occurrences or variances based on times of day. For example, the initial route(s) may not account for speed limits in school zones that fluctuate based on time of day or high density traffic lights that are only active during high traffic periods (for example, rush hour) or streets or paths with usage that changes based on time of day (for example, changing express lanes and roads, and so forth). In distribution services that track efficiencies and/or grade carrier service based on how well the carrier's movements for the day track their corresponding routes, such deficiencies in the initial route or traffic occurrences can affect the carrier's efficiencies or grade because the route to which the carrier's movements are compared is incorrect. Systems and methods configured to dynamically augment existing and/or create new routes based on information from the carrier's movements may improve carrier efficiencies and grades.”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Jiang and Li to incorporate the teaching of Turner. The modification would have been obvious because by adjusting the initial selected trajectory based on the traffic density and lighting condition (such as time of day), it improves the efficiency of the traveling route of the vehicle. 

Regarding to claim 6, the combination of Jiang, Li and Turner teaches the system of claim 1.
Jiang further teaches wherein the predicted change to the trajectory of the another object comprises a predicted change in a velocity or an acceleration of the another object. ([Par. 0037], “the system may determine a traffic flow pattern of one or more other vehicles. The traffic flow pattern of one or more other vehicles may be based on analyzing the speed and direction of the other vehicles as further described herein”)

Regarding to claim 8, the combination of Jiang, Li and Turner teaches the system of claim 1.
Jiang further teaches wherein the trajectory comprises a starting pose, a velocity at different points along the route, an acceleration at different points along the route, an orientation at different points along the route, and a final pose of the vehicle. ([Par. 0023], “process the received information, plan a route or path from a starting point to a destination point, and then drive vehicle 101 based on the planning and control information; [Par. 0032], “planning module 304 plans a path or route for the autonomous vehicle, as well as driving parameters (e.g., distance, speed, and/or turning angle). For example, when the primary decision system 310 is in operation (e.g. normal or default operating mode), decision system 310 decides what to do with the object, while planning module 304 determines how to do it …For example, the planning and control data may instruct vehicle 101 to move 10 meters at a speed of 30 mile per hour (mph), then change to a right lane at the speed of 25 mph”)

Regarding to claim 9, the combination of Jiang, Li and Turner teaches the system of claim 1.
Jiang further teaches wherein the adjusting the selected trajectory comprises adjusting the selected trajectory while maintaining a minimum distance, at a given time, between the adjusted selected trajectory and the trajectory of the another object. ([Par. 0048], “the system may determine a second route plan based on the detected traffic flow pattern (e.g. traffic flow pattern 403). Determining the second route plan may include determining a trajectory (e.g. trajectory 502) for the vehicle to follow as a maneuver in response to the driving obstruction. For example, the determined trajectory may be based on the speed and direction of the other vehicles” where this can be interpreted as the autonomous driving control generates a second route plan to perform a maneuver to keep a safe distance from the trajectories of the other vehicles. The first route plan is updated based on the second route plan).

Claim 11, 18 - 19 describes limitations of a method that are similar to the limitations of the system of claim 1, 8 - 9 respectively. Therefore, claim 11, 18 - 19 are rejected under 35 USC § 103 for the same reason as described in claim 1, 8 - 9 respectively above.
	

Claim 2 – 3, 12 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jiang, Li and Turner in view of Hager et al. (Publication No. US 20190176333 A1; hereafter Hager).
Regarding to claim 2, the combination of Jiang, Li and Turner teaches the system of claim 1.
Jiang further teaches to adjusting the selected trajectory based on the predicted change to the predicted trajectory of the another object, in which the predicted change to the selected trajectory of the another object is within a predetermined change. ([Par. 0048], “the system may determine a second route plan based on the detected traffic flow pattern (e.g. traffic flow pattern 403). Determining the second route plan may include determining a trajectory (e.g. trajectory 502) for the vehicle to follow as a maneuver in response to the driving obstruction. For example, the determined trajectory may be based on the speed and direction of the other vehicles” where this can be interpreted as the autonomous driving control generates a second route plan to perform a maneuver in response to the driving obstruction based on the recognized traffic flow pattern in which the change in trajectories of the other vehicles should be within a range that is closed to the recognized traffic flow pattern. The first route plan is updated based on the second route plan).

	The combination of Jiang, Li and Turner does not explicitly disclose to adjusting the selected trajectory to an updated trajectory having a lowest predicted travel time.

	However, Hager teaches adjusting the selected trajectory to an updated trajectory having a lowest predicted travel time ([Par. 0046], “The agent has been assigned two target locations 560 and 562 in the space 311 and is following control programs indicating the agent should move to one of the two locations 560, 562 at this time and with the traffic conditions/patterns for moving obstacles determined by the traffic analysis unit and displayed in FIGS. 4 and 5 in space 311. Exemplary route selection rules for the agent presently may be: (1) avoid areas of a workspace that have a density greater than “X” and (2) choose a route or path that results in a shortest travel time”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Jiang, Li and Turner to incorporate the teaching of Hager. The modification would have been obvious because by selecting a trajectory that has the shortest travel time, it would improve driving efficiency such as saving time and saving fuel. 

Regarding to claim 3, the combination of Jiang, Li, Turner and Hager teaches the system of claim 2.
Li further teaches wherein the updating the model comprises: 
	determining whether the actual change to the trajectory of the another object is within the predetermined range; ([Par. 0025], “The model can learn based on the predicted features in view of the corresponding features to produce a similarity score. The similarity score represents the difference or similarity between a trajectory represented by the predicted features and an actual trajectory represented by the actual features. A similarity score closer to a first predetermined value (e.g., 1) indicates that the predicted trajectory is similar to the corresponding actual trajectory. A similarity score closer to a second predetermined value (e.g., −1) indicates that the predicted trajectory is dissimilar to the corresponding actual trajectory” wherein the “similarity score” represents a weight of the similarity between a predicted change and an actual change of a trajectory of an object, and it is equivalent to the “actual change”)

in response to determining that the actual change to the trajectory of the another object is within the predetermined range, determining a resulting change to the adjusted selected trajectory of the vehicle based on the actual change to the trajectory of the another object; ([Par. 0024], “a similarity score closer to 1 indicates that the predicted trajectory is more likely close to the actual trajectory the corresponding object likely moves in the near future, which implies that the predicted method accurately predicts the potential movement of the object”)

in response to determining that the actual change to the trajectory of the another object is outside the second predetermined range, adjusting the predicted change to the another object based on the actual change to the another object. ([Par. 0024], “Otherwise if the similarity score is closer to −1, it indicates that the actual trajectory deviates from the predicted trajectory, which implies that the predicted method may needs an improvement or modification. By using a DNN model to systematically generate a similarity score as an evaluation score, the predicted method for predicting trajectories of objects can be systematically evaluated. As a result, the predicted method or methods can be fine-tuned and improved based on the evaluation scores”)	

Claims 12 - 13 describes limitations of a method that are similar to the limitations of the system of claim 2 - 3 respectively. Therefore, claim 12 - 13 are rejected under 35 USC § 103 for the same reason as described in claim 2 - 3 respectively above.

Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jiang, Li and Turner in view of Faust et al. (Publication No. US 20180102001 A1; hereafter Faust).
Regarding to claim 7, the combination of Jiang, Li and Turner teaches the system of claim 1.
Jiang further teaches wherein the adjusting the selected trajectory further comprises adjusting the selected trajectory based on a trajectory of a second object predicted to contact the object, in response to the predicted change to the trajectory of the another object. ([Par. 0024], “Based on the real-time traffic information, MPOI information, and location information, as well as real-time local environment data detected or sensed by sensor system 114 (e.g., obstacles, objects, nearby vehicles), decision system 110 can plan an optimal route and drive vehicle 101, for example, via control system 111, according to the planned route to reach the specified destination safely and efficiently. As further described herein, the decision system 110 may update the planned route in response to recognizing a driving obstruction.”; [Par. 0047], “In 603, in response to recognizing the driving obstruction, the system may detect a traffic flow pattern of one or more vehicles. In one embodiment, detecting the traffic flow pattern may include detecting one or more vehicles maneuvering in response to the driving obstruction, and determining a speed and direction of the one or more vehicles” wherein the “trajectory of the second vehicle” reads on the “trajectory of the second object.” The system adjusts the trajectory of the host vehicle based on obstacle, objects and the trajectory of one or more vehicle on the road.)

The combination of Jiang, Li and Turner does not explicitly disclose to adjust the selected trajectory based on a predicted change to a level of equilibrium.

However, Faust teaches adjust the selected trajectory based on a predicted change to a level of equilibrium of the host vehicle. ([Par. 0007], “the occurrence is categorized as a low energy collision, and the responsive action performed by the one or more computing devices includes automatically alerting a remote assistant operator and receiving a communication from the remote assistant operator, where the communication causes the vehicle to automatically pull over and shut down or continue driving.” This is interpreted as when the autonomous vehicle is detected to be involved in a low energy collision, the autonomous vehicle sends alerts to a remote assistant operator and adjusts initial trajectory by pulling over and shutting down for safety. Note that, the equilibrium of the host vehicle could be interpreted as a physical condition of the vehicle after the collision. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Jiang, Li and Turner to incorporate the teaching of Faust. The modification would have been obvious because by adjusting the selected trajectory of the autonomous vehicle based on a change to a physical condition of the vehicle, it ensures safety for the vehicle and passengers. 
	
Claim 17 describes limitations of a method that are similar to the limitations of the system of claim 7. Therefore, claim 17 is rejected under 35 USC § 103 for the same reason as described in claim 7 above.

Claim 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jiang, Li and Turner in view of Eidehall et al. (Publication No. US 20140207364 A1; hereafter Eidehall).

Regarding to claim 10, the combination of Jiang, Li and Turner teaches the system of claim 1.
The combination of Jiang, Li and Turner teaches to select and adjust the selected trajectory based on the predicted change to the predicted trajectory of the another object as described in claim 1 above, but does not explicitly disclose wherein the trajectory comprises four knot points that define a cubic spline that specifies a steering angle of the vehicle.

However, Eidehall teaches wherein the trajectory comprises four knot points that define a cubic spline that specifies a steering angle of the vehicle. ([Par. 0017], “Since the trajectory is constituted of spline segments divided by spline breakpoints, different expressions and equations may be used to describe different spline segments. This may be useful to define or express the lateral position, velocity, acceleration and jerk level.”; [0018] According to a sixth aspect this is provided through a method for determining a trajectory in which the trajectory is constituted of n polynomial spline segments of degree d, and that the n spline segments are divided by spline breakpoints.”; [Par. 0051], “The jerk represents the change level in acceleration, and in order to keep the manoeuver comfortable is it important to keep the jerk level as low and smooth as possible. Since the goal is to keep the jerk low, the method according to the subject matter as defined in the appending claims may utilize the maximal jerk J.sub.max in each segment of the spline”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Jiang, Li and Turner to incorporate the teaching of Eidehall. The modification would have been obvious because “this is provided through an arrangement for determining a trajectory for a host vehicle in order to as smoothly as possible avoid or mitigate a collision in a road environment including the host vehicle and external objects” (Eidehall, [Par. 0025]).

Claim 20 describes limitations of a method that are similar to the limitations of the system of claim 10. Therefore, claim 20 is rejected under 35 USC § 103 for the same reason as described in claim 10 above.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jiang, Li and Turner in view of Fendt et al. (English Translation of Publication No. DE 102016223609 A1; hereafter Fendt).
Regarding to claim 21, the combination of Jiang, Li and Turner teaches the system of claim 1.
the selecting of the trajectory is based on a friction of a tire of the vehicle on a road surface.

However, Fendt teaches the selecting of the trajectory is based on a friction of a tire of the vehicle on a road surface. ([Par. 0005], “In collision avoidance maneuvers, such as emergency braking and emergency evasive maneuvers, it can be decisive for collision avoidance how much force can be transferred from the vehicle tire to the roadway. This property of the vehicle tires has a decisive effect on the braking distance in the event of an emergency stop. In the case of an emergency evasive maneuver, the grip of the tire(s) on the roadway or the coefficient of friction is also important for the selection of an evasive trajectory”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Jiang, Li and Turner to incorporate the teaching of Fendt. The modification would have been obvious because “this property of the vehicle tires has a decisive effect on the braking distance in the event of an emergency stop.” (Fendt, [Par. 0005]). By considering the friction of tire of the vehicle on the road surface, it ensures safety when the vehicle selects an evasive trajectory in case of emergency.

Claim 22 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jiang, Li and Turner in view of Chen et al. (Publication No. US 20210192234 A1; hereafter Chen).
Regarding to claim 22, the combination of Jiang, Li and Turner teaches the system of claim 1.
the another object comprises a rock or a boulder. 

However, Chen teaches to adjust the selected trajectory of the vehicle to avoid another object comprising a rock or a boulder. ([Par. 0027], “The vehicle 102 may also determine that while the object 302 is within the first pass distance region 202 and the second pass distance region 204,that the object 302 is avoidable based on the third pass distance region 206 is above the maximum distance 306 (e.g., the object 302 does not enter the third pass distance region) at the position of the object 302 with respect to the vehicle 102. For instance, as illustrated, the height of the object 302allows the vehicle 102 to pass over the object 302 without contact, provided the wheels avoid the object 302. In this example, the vehicle 102 may also determine the semantic class of the object 302to be a rock or otherwise inanimate object. In other examples, if the object 302 were, say, a small animal, the vehicle 102 may stop operations as the animal may move. However, as the object 302 is an inanimate and can safely pass under the chassis of the vehicle 102, the vehicle 102 may proceed to drive over the rock 302 but at a reduced velocity (or operating under the third operation parameters). In some example, the bounding box 304, the position of the object 302, and the height of the object 306 may be provide to a planner system of the vehicle 102 and the planner system may alter the planned path of the vehicle and/or the operational parameters.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Jiang, Li and Turner to incorporate the teaching of Chen. The modification would have been obvious because adjusting the selected trajectory to avoid the obstacle which is rock, it would ensure to avoid damages caused by the obstacle. 

Regarding to claim 23, the combination of Jiang, Li and Turner teaches the system of claim 1.
The combination Jiang, Li and Turner teaches to adjust the selected trajectory of the autonomous vehicle based on trajectory of another object as described in claim 1 above, but does not explicitly disclose wherein the adjusting of the trajectory of the autonomous or the semi-autonomous vehicle comprises straddling of the obstacle such that the autonomous or the semi-autonomous vehicle passes over the obstacle and the obstacle is temporarily under an underbody of the autonomous or the semi-autonomous vehicle.

	However, Chen teaches wherein the adjusting of the trajectory of the autonomous or the semi-autonomous vehicle comprises straddling of the obstacle such that the autonomous or the semi-autonomous vehicle passes over the obstacle and the obstacle is temporarily under an underbody of the autonomous or the semi-autonomous vehicle. ([Par. 0027], “The vehicle 102 may also determine that while the object 302 is within the first pass distance region 202 and the second pass distance region 204,that the object 302 is avoidable based on the third pass distance region 206 is above the maximum distance 306 (e.g., the object 302 does not enter the third pass distance region) at the position of the object 302 with respect to the vehicle 102. For instance, as illustrated, the height of the object 302allows the vehicle 102 to pass over the object 302 without contact, provided the wheels avoid the object 302. In this example, the vehicle 102 may also determine the semantic class of the object 302to be a rock or otherwise inanimate object. In other examples, if the object 302 were, say, a small animal, the vehicle 102 may stop operations as the animal may move. However, as the object 302 is an inanimate and can safely pass under the chassis of the vehicle 102, the vehicle 102 may proceed to drive over the rock 302 but at a reduced velocity (or operating under the third operation parameters). In some example, the bounding box 304, the position of the object 302, and the height of the object 306 may be provide to a planner system of the vehicle 102 and the planner system may alter the planned path of the vehicle and/or the operational parameters.”)
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Jiang, Li and Turner to incorporate the teaching of Chen. The modification would have been obvious because “in some cases, driving around the rock may actually increase risk of damage and/or collision, as the vehicle may move into another lane (e.g., oncoming lane of traffic), while circumventing the rock could otherwise have been achieved within the lane.” (Chen, [Par. 0015]).
	
Claim 24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jiang, Li and Turner in view of Bouillet et al. (Patent No. US 9076330 B2; hereafter Bouillet).
Li further teaches the predicted change is based on the historical data of previous changes, ([Par. 0022], “a deep neural network (DNN) is trained and utilized to solve the similarity evaluation problem by training an evaluation network and to use this network to determine the difference or similarity of the predicted trajectories and the actual trajectories in order to evaluate the accuracy of the prediction methods that are utilized to generate the predicted trajectories.”; [Par. 0025], “a DNN model or models may be trained based on a large amount of prior driving statistics, including the predicted trajectories and actual trajectories corresponding to the predicted trajectories captured in the past.”) Where this is interpreted as the model predicts the trajectory of the object based on previously captured data that were fed to train the model. The model improves its accuracy in predicting the trajectory of the object as more data were used to train to model.) and the updating of the machine learning model comprising determining a weight based on degrees of similarity between predicted change to the trajectory of the another object and the actual change to the trajectory of the another object and applying weighted change based on a weighted average, the weighted average being based on the determined weight. ([Par. 0024], “a similarity score closer to 1 indicates that the predicted trajectory is more likely close to the actual trajectory the corresponding object likely moves in the near future, which implies that the predicted method accurately predicts the potential movement of the object. Otherwise if the similarity score is closer to −1, it indicates that the actual trajectory deviates from the predicted trajectory, which implies that the predicted method may needs an improvement or modification. By using a DNN model to systematically generate a similarity score as an evaluation score, the predicted method for predicting trajectories of objects can be systematically evaluated”; [Par. 0025], “DNN model or models may be trained based on a large amount of prior driving statistics, including the predicted trajectories and actual trajectories corresponding to the predicted trajectories captured in the past. For each pair of the predicted trajectory and the corresponding actual trajectory, a set of predicted features is extracted from the predicted trajectory and a set of actual features is extracted from the corresponding actual trajectory. ADNN network or model is trained based on the predicted features and the actual features. The actual features are utilized as positive examples while the predicted features are utilized as negative examples to train the DNN model. The model can learn based on the predicted features in view of the corresponding features to produce a similarity score. The similarity score represents the difference or similarity between a trajectory represented by the predicted features and an actual trajectory represented by the actual features. A similarity score closer to a first predetermined value (e.g., 1) indicates that the predicted trajectory is similar to the corresponding actual trajectory. A similarity score closer to a second predetermined value (e.g., −1) indicates that the predicted trajectory is dissimilar to the corresponding actual trajectory. Using a large amount of predicted trajectories and corresponding actual trajectories, the DNN model or models can be trained more accurately.” This is interpreted as the predicted trajectory generated by the model will be compared to the actual trajectory of the object to determine a similarity score which is used to evaluate the accuracy of the model. The result of the evaluation is continuously fed to train the model to update and improve the accuracy of the model. The “similarity score” is relevant to the “weight” of the comparison.)

	The combination of Jiang, Li and Turner does not explicitly disclose to update the model based on degrees of similarity between previous weather conditions and traffic conditions corresponding to the historical data and current weather conditions and traffic conditions. 

	However, Bouillet teaches to update the model based on degrees of similarity between previous weather conditions and traffic conditions corresponding to the historical data and current weather conditions and traffic conditions. (Claim 1, “based on receiving a predictive estimated time of arrival for one or more of the plurality of vehicles for one of the stops, re-calculating the consolidated estimated time of arrival based on the scheduled time of arrival, the real-time estimated time of arrival, and the predictive estimated time of arrival and increasing the confidence level with the consolidated estimated time of arrival, wherein the scheduled transportation system comprises at least two transport modalities and wherein the predictive estimated time of arrival is calculated based at least one of a real time data, a historical data and one or more external variables including a current weather and traffic conditions and wherein the predictive estimated time of arrival is the historical data calculated by assigning a higher weight to historical data measured in weather and traffic conditions that are comparable to current conditions given by the one or more external variables.” This is interpreted as the predictive model evaluates the result of predicted time of arrival of the vehicle based on historical data related to previously captured weather and traffic condition in comparing with the current weather and traffic condition. If current weather and traffic condition is similar to data that the model has trained in the past, the predicted result is more accurate and has higher weight. Otherwise, data will be fed to the model to update the model to improve accuracy. Note that, it is inherent that the change in arrival time of the vehicle might be caused by changing trajectory of the vehicle due to weather and traffic condition.)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Jiang, Li and Turner to incorporate the teaching of Bouillet. The modification would have been obvious because weather condition and traffic condition are important factors that might cause the vehicle and other vehicle to change traveling trajectories. By updating the machine learning model with accounting to weather and traffic condition, it allows to improve accuracy of the predictive model.

Claim 25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jiang, Li and Turner in view of Chow, Justin J. (Publication No. US 20200130690 A1; hereafter Chow).
Regarding to claim 25, the combination of Jiang, Li and Turner teaches the system of claim 1.
The combination of Jiang, Li and Turner teaches to adjust the selected trajectory of the vehicle based on the change in trajectory of another object as described in claim 1 above, but does not explicitly disclose to the adjusting the selected trajectory comprises permitting a second vehicle to merge onto a same lane occupied by the autonomous or the semi- autonomous vehicle.

However, Chow teaches the adjusting the selected trajectory comprises permitting a second vehicle to merge onto a same lane occupied by the autonomous or the semi- autonomous vehicle. ([Par. 0039], “The object sensor 126 may include a camera that detects image data that indicates that a vehicle to the right of the main body 103 (a lateral object) has turned a left blinker on, indicating that the vehicle will merge into the lane occupied by the main body 103. Based on the object data, the ECU 102 may determine that the vehicle will merge into the lane occupied by the main body 103. The ECU 102 may further determine a velocity of the vehicle and a distance from the main body 103 to the vehicle. For example, the ECU 102 may determine that the vehicle is parallel with the main body 103 and is traveling 5 mph faster than the main body 103. Based on this information, the ECU 102 may control the brake 114 to decelerate the main body 103 to allow the other vehicle to safely merge into the lane occupied by the main body 103.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Jiang, Li and Turner to incorporate the teaching of Chow. The modification would have been obvious because by adjusting the selected trajectory to yield other vehicle in a case the other vehicle intends to merge into same lane of the own vehicle, it ensures traffic safety and allows a proper traffic flow.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320.  The examiner can normally be reached on Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668